Citation Nr: 1404053	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  08-08 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia; memory loss; pain in bilateral arms, legs, back and neck; sinus disorder; skin disorder; and stomach disorder, to include as qualifying chronic disabilities under 38 C.F.R. § 3.317 (2013).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1985 to May 1994.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, and Milwaukee, Wisconsin.  The Board notes that jurisdiction was transferred to the RO located in Montgomery, Alabama.  

In September 2009 and January 2013, the Veteran testified at hearings at the RO before the undersigned Veterans Law Judge (VLJ).  Transcripts of both hearings are of record.  At the conclusion of the January 2013 hearing, the Board left the record open for 60 days so the Veteran could obtain additional evidence.  In April 2013, the Veteran submitted additional evidence in support of his psychiatric disorder claim, accompanied by a waiver of initial Agency of Original Jurisdiction (AOJ) review.  

This case was previously before the Board in February 2010 and June 2013.  In June 2013, the issues currently before the Board were remanded for additional development.  The case has now been returned to the Board for further appellate action.   

The Board also notes that the issue of entitlement to service connection for fibromyalgia; memory loss; pain in bilateral arms, legs, back, and neck; sinus disorder; and stomach disorders, to include as qualifying chronic disabilities under 38 C.F.R. § 3.317 (2013) was previously characterized as the issue of whether there was new and material evidence to reopen a claim for service connection for fibromyalgia; memory loss; pain in bilateral arms, legs, back, and neck; sinus disorder; and stomach disorders, to include as qualifying chronic disabilities under 38 C.F.R. § 3.317 (2013).  In a December 2002 rating decision the RO denied entitlement to service connection for headaches; memory loss; pain in arms, legs, back and neck; sinus problems; stomach disorder; and skin condition.  The Veteran did not file a notice of disagreement; however, within a year of the rating decision, in April 2003, the Veteran filed a claim to re-open his claim for service connection for headaches; memory loss; pain in arms, legs, back and neck; sinus problems; stomach disorder; and skin condition.  Thus, the Board will consider the claim pending since the original claim, which was filed in August 2002.  

The Board notes that it has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has an acquired psychiatric disability, to include PTSD, that is etiologically related to service.

2.  The Veteran's symptoms of pain in the bilateral arms, legs, back and neck; sinus disorder; skin disorder; and stomach disorder have been attributed to known clinical diagnoses of osteoarthritis of the spine, degenerative disc disease of the lumbar spine, myalgia, allergic rhinitis, sinusitis, contact dermatitis, flat warts, scalp folliculitis, pruritic rash due to bedbugs, and gastroesophageal reflux disease. No provider has found generalized medically unexplained pain or an undiagnosed illness manifested by pain, or any symptoms that are not attributable to the noted diagnoses.  

3.  The Veteran currently does not have fibromyalgia.

4.  The Veteran's memory loss has been attributed to the Veteran's history of polysubstance abuse.


5.  The evidence of record does not show that the Veteran has osteoarthritis of the spine, degenerative disc disease of the lumbar spine, or myalgia that is etiologically related to active service.

6.  The evidence of record does not show that the Veteran has allergic rhinitis or sinusitis that is etiologically related to active service.

7.  The evidence of record does now show that the Veteran has contact dermatitis, flat warts, scalp folliculitis, or pruritic rash due to bedbugs that is etiologically related to active service.    

8.  The evidence of record does not show that the Veteran has GERD that is etiologically related to active service. 


CONCLUSION OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for fibromyalgia; memory loss; pain of the bilateral arms, legs, back and neck; sinus disorder; skin disorder; and stomach disorder; to include as an undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5130A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317.

3.  The criteria for service connection for fibromyalgia, to include as an undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317.  

4.  The criteria for service connection for memory loss, to include as an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317.

5.  The criteria for service connection for pain of the bilateral arms, legs, back and neck, to include osteoarthritis of the spine, degenerative disc disease of the lumbar spine, and myalgia have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317.

6.  The criteria for service connection for a sinus disorder, to include allergic rhinitis and sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317.

7.  The criteria for service connection for a skin disorder, to include contact dermatitis, flat warts, scalp folliculitis, and pruritic rash due to bedbugs have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317.

8.  The criteria for service connection for a stomach disorder, to include GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed letters in June 2002 and September 2002 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The letters did not provide the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  

Later, the Veteran received numerous post-adjudicative notices following the Board's February 2010 Decision and Remand and June 2013 Decision and Remand.  Following the February 2010 Remand, letters were issued to the Veteran in March 2010 and May 2012 about the VA's duties to the Veteran.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully complaint notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The Veteran does not allege that he has been prejudiced by any lack of notice.  No defect in notice is apparent from the record.  If any notice deficiency is present in this case, the Board finds that any prejudice due to an error in notice has been overcome in this case by the complete development conducted following the 2010 and 2013 Board Remands.  The record, including the Veteran's testimony at his 2009 and 2013 hearings and his numerous statements of record, demonstrates that the Veteran has actual knowledge of the evidence required to substantiate the claim at issue.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran was afforded a 2002 VA Persian Gulf examination, 2004 VA fibromyalgia examination, and a 2004 VA mental disorders examination.  Following the 2010 Remand of the claims currently on appeal, the Veteran was afforded a VA PTSD examination.  

To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the VA examinations are sufficient.  A thorough review of the file was conducted in each instance, and the examinations provided findings relevant to the issues at hand.  The Veteran's statements were also considered and discussed.  In addition the VA examiners described the effects of the disorders on the Veteran's ordinary activities of daily life.  Therefore, the Board finds that the examinations are adequate to decide the claims currently on appeal.  See id. at 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The claims remaining on appeal were again remanded in July 2013.  The Board directed the RO/AMC to obtain additional VA treatment records.  All requested VA treatment records have since been associated with the electronic claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Some discussion of the Veteran's hearings is necessary.  In this regard, the Board reiterates that the Veteran was also afforded two hearings before the undersigned VLJ at which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ (or other VA employee, such as an RO hearing officer) who chairs a hearing must explain the issues and suggest the submission of evidence that may have been overlooked.  During the hearings, the VLJ identified the issues and asked specific questions directed at identifying whether there was evidence that would help substantiate the Veteran's claim.  The Veteran provided testimony during both hearings.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and he has not identified any prejudice in the conduct of the Board hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims on appeal.  As such, the Board finds that no further action pursuant to Bryant is necessary and the Veteran is not prejudiced by a decision at this time.
  
The Board again notes that the Veteran has been advised of VA's duties to him and has been afforded numerous opportunities to identify or submit evidence during the nearly 12 years since the Veteran submitted the June and August 2002 claims underlying this appeal.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection for a Psychiatric Disorder

A.  Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Alternatively, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

For purposes of Veterans' benefits, personality disorders are considered congenital or developmental defects and are therefore not considered "diseases or injuries" under the applicable legislation.  38 C.F.R. § 4.9 (2013).  As such, personality disorders do not constitute a disability for VA compensation purposes.  38 C.F.R. §§ 3.303, 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Service connection for a disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  However, service connection for compensation purposes is permitted for an organic alcohol or drug abuse disability acquired as secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen, 237 F.3d at 1381 (Fed. Cir. 2001).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

B.  Analysis

The Veteran has asserted that he has a psychiatric disorder, to include PTSD, as a result of his active service.  

A review of the STRs of record shows that in November 1993 the Veteran was diagnosed with occupational problems, adjustment disorder, and a personality disorder.  The STRs note that in January 1993 the Veteran had a general reprimand due to two DUI arrests.  The STRs also note numerous infractions resulting in Chapter 13 proceedings, which the Veteran contested.  The examiner noted that the stress of the situation led to his admission for psychiatric treatment.

A review of the military personnel records (MPRs) shows that in October 1993, proceedings were initiated to separate the Veteran from the army for patterns of misconduct including two DUI arrests, three citations for speeding, citations for failure to wear seat belt and defective headlights, disobeying a lawful order, an active warrant for arrest, failure to appear in court, delinquent fine to the Liberty County State Court House, and pawning government owned property.  The Veteran was discharged from the army under honorable conditions (general).  The reason for separation listed on the Veteran's DD-214 was misconduct. 

A review of the VA treatment notes of record shows that over the past ten years the Veteran has been in and out of residential treatment programs for psychiatric problems and polysubstance abuse.  The Veteran has also been treated, both as an inpatient and outpatient, at several VA medical facilities.  The Veteran has a history of alcohol abuse and continues to have problems associated with cocaine dependence.  Between 2002 and the present, the Veteran has been given various diagnoses including PTSD, depression, bipolar disorder and personality disorder.  Consistent throughout is the Veteran's additional diagnosis of cocaine dependence. 

The Veteran also receives social security benefits for severe impairments of PTSD and mood disorder.  The Social Security Administration (SSA) granted benefits in February 2004 based on a review of the VA treatment notes of record.  According to the SSA decision, the Veteran's substance abuse disorder was not a factor material to the finding of a disability.  

In a March 2003 private treatment record, the Veteran was diagnosed with polysubstance abuse history in remission, PTSD, and a mood disorder.  The examiner reviewed treatment records from the Chicago VAMC.  The examiner did not provide any rationale for his diagnosis, and did not list the DSM-IV PTSD criteria that the Veteran met.  

In November 2004, the Veteran was afforded a VA examination for mental disorders other than PTSD and eating disorders.  The examiner noted that, according to medical records, prior to the military the Veteran and a friend stole money in order to purchase alcohol and therefore he lost his college scholarship.  According to the Veteran, he had headaches that varied with the degree of stressors and he had memory impairment for recent information.  The examiner noted that such symptoms could be "hypothetically secondary to poorly treated syphilis and/or ongoing use of cocaine resulting in infarcts in primarily the right hemisphere."  The examiner diagnosed cocaine dependence, history of alcohol dependence, and noted that PTSD was diagnosed at the Alabama VA and by the Social Security Administration.     

In July 2011, the Veteran was afforded a VA PTSD examination.  The examiner reviewed the claims file and noted that since 2002 the Veteran had been treated by at least 21 separate psychiatrists in several different states.  The examiner noted that the Veteran was afforded comprehensive neuropsychological testing in 2003, and the 2003 examiner interpreted the Veteran's results on the infrequency-psychopathology scale to mean the Veteran was exaggerating symptomatology.  The examiner noted that the Veteran was being treated at the time for a mental disorder with anti-depressants.  The examiner noted that the Veteran had chronic severe cocaine dependence.  The Veteran reported no use of cocaine in over two years; however the examiner noted that according to medical records the Veteran relapsed in May 2011 and was hospitalized in June 2011.  The Veteran was also expelled from his home by his wife in July 2010 because of a relapse and was admitted for treatment from August 2010 to December 2010.  

The examiner conceded that the Veteran met the DSM-IV stressor criterion.  However, the examiner noted that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner provided the opinion that it would be mere speculation to determine that the Veteran had a psychiatric diagnosis to include PTSD because of the gross variability in the Veteran's reported stressor over time to different providers, and because the Veteran did not meet the full DSM-IV criteria.  The examiner noted that after reviewing the claims file, none of the examiners who had previously diagnosed PTSD had listed all of the DSM-IV criteria in the medical records.  

The examiner also provided the opinion that it would be mere speculation to report that the Veteran had a psychosis within one year following his separation from service.  The examiner noted that the first contact in the Veteran's claims file in 1997 contained a diagnosis of cocaine dependence and alcohol dependence.  According to the examiner, it would be mere speculation to attribute any psychiatric diagnosis other than cocaine dependence, alcohol dependence, personality disorder, or a mood disorder secondary to substance abuse/dependence.  The examiner also noted that it would be mere speculation to list a diagnosis of major depression.  Instead, the examiner noted that it was at least as likely as not that the Veteran had suffered periods of depression and euphoria in the past due to or because of abuse of alcohol or cocaine.  

The Board finds the foregoing VA opinion against the claim to be highly probative as it was rendered following a complete review of the Veteran's pertinent history and the examination of the Veteran, and is well supported.  

The Board also notes that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  For that reason, the Board finds that the multiple treatment records that repeat a diagnosis of PTSD or note treatment for psychiatric symptoms are of less probative value.  None of the previous "diagnoses" of PTSD" are supported with a full DSM-IV analysis of record.  Further, the previous "diagnoses" of PTSD do not indicate that a full review of the Veteran's claims file and medical history was made.  Thus, the Board gives more weight to the opinion of the July 2011 VA examiner.

The Board notes that the SSA granted benefits for severe impairments of PTSD and mood disorder in February 2004.  According to the SSA decision, the Veteran's substance abuse disorder was not a material factor to the finding of a disability.  Although that decision references the Veteran's psychiatric problems, it makes no mention of a link between those problems and the Veteran's active service.  Even if such a nexus were established, the SSA decision would be insufficient, standing alone, to grant the Veteran's service connection claim.  Indeed, while a favorable SSA opinion constitutes probative evidence with respect to a claim for VA benefits, that determination is not dispositive or binding since the agencies have different disability requirements.  Collier v. Derwinski, 1 Vet. App. 413 (1991).  

Further, while the Veteran might sincerely believe that he has a psychiatric disability that is related to his active service and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran has a current medical diagnosis of PTSD that is related to his active service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

In sum, the Board has conceded the Veteran's PTSD stressor.  However, the Board finds that the Veteran does not meet the DSM-IV criteria for PTSD based on the July 2011 VA examination and opinion.  The VA examiner has competently opined that the Veteran does not have a current psychiatric disability other than polysubstance abuse, a personality disorder, or a mood disorder that is secondary to his polysubstance abuse.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a psychiatric disability, to include PTSD is not warranted.     

III.  Service Connection for Fibromyalgia; Memory Loss; Bilateral Pain in the Arms, Legs, Back and Neck; Sinus Disorder; Skin Disorder and Stomach Disorder

A.  Facts

The Veteran has asserted service connection for fibromyalgia; memory loss; bilateral pain of the arms, legs, back and neck; sinus disorder; skin disorder; and stomach disorder.  The Veteran asserts that these chronic symptoms began in the Gulf War and should be service connected under the Gulf War presumption.

A review of the relevant STRs shows that in July 1993 the Veteran complained of an insect bite.  The Veteran reported that his eye suddenly became red, watery and itchy.  The Veteran reported assuming that he was bitten by something.  The examiner diagnosed a possible insect bite and/or allergies.  There are no other STRs of record that show the Veteran complaining of any of the symptoms that are currently on appeal.  

A review of the VA treatment notes of record shows treatment for a variety of symptoms.  In 2002, the Veteran was treated in the Chicago VAMC for nasal stuffiness and burning in the nose since he returned from the Persian Gulf.  The examiner diagnosed allergic rhinitis and referred the Veteran for allergy testing.  The Veteran was also treated for asthma and sinusitis, and running nose and post-nasal drip.  In 2002 at the North Chicago VAMC the Veteran also reported several times for knee and neck pain; and recurrent white spots on the skin and a dry scaly rash in his occipital area.  In July, an examiner diagnosed depigmentation of the skin.  The Veteran was also treated for bumps on his scalp, which was diagnosed as scalp folliculitis.  

In 2003, the Veteran was treated at several treatment facilities in the greater Chicago region.  During in-patient treatment at the Jesse Brown VAMC in March the Veteran complained of a headache.  At the Milwaukee VAMC, in April the Veteran complained of generalized joint pain, and was treated for syphilis.  In July, the Veteran complained of chronic bilateral headaches and diffuse body aches.  The examiner noted that the Veteran's symptoms were consistent with fibromyalgia, and noted that the Veteran's perceptions of pain were aggravated by psychiatric symptomatology.  Upon discharge from a treatment program in July, the Veteran was noted to have general pain disorder.  In September, the Veteran was afforded a psychology neurophysical assessment where the examiner noted that it was unclear whether the Veteran's mental impairments seen upon testing could be due to toxic exposure in the Gulf.  Also in September, another examiner noted that the Veteran met diagnostic criteria for fibromyalgia, and a rheumatology treatment note noted chronic stable pain and generalized joint pain.  The Veteran was also treated for a history of tingling and numbness in his hands a feet, as well as a history of neck pain.  Upon testing, the examiner noted that there was no evidence of carpal tunnel syndrome or a similar neuropathy.  In October, the Veteran complained of epigastric abdominal pain and burping.  Also in October, at the North Chicago VAMC, the Veteran was afforded a dermatology consultation, and the examiner diagnosed probable allergic contact dermatitis of the eyelids, and noted a few white papules on the Veteran's left shoulder.  In November, at the Milwaukee VAMC, the Veteran complained of persistent epigastric pain with occasional nausea and continuous abdominal discomfort.  The examiner diagnosed a small sliding hiatal hernia, spontaneous gastroesophageal reflux, and rapid intestinal transit.    

In 2004, the Veteran was treated at the North Chicago VAMC and the Tuscaloosa VAMC.  At the North Chicago VAMC the Veteran was noted to have a diagnosis of fibromyalgia and GERD.  At the Tuscaloosa VAMC, the Veteran was seen in May 2004 for pain all over including in the neck, shoulders, lower back, elbows and knees; the examiner noted that the Veteran had been treated for fibromyalgia.  The Veteran also reported white patches on his torso that would occasionally itch, and white macules on his shoulders and upper back.  The Veteran was diagnosed with myalgia, GERD, and dermatitis.  In November, the Veteran was treated for nasal congestion and chronic pain.  In December, the Veteran was treated at a dermatology clinic for lesions of his upper torso, which were diagnosed as flat warts, and recurrent contact dermatitis on his eyelids.      

In 2005, the Veteran was treated at the Birmingham VAMC.  In March, the Veteran was afforded a neurology consultation for evaluation of numbness and tingling in his hands and feet.  The examiner noted a history of fibromyalgia, and determined after a totally normal neurological examination that there was no evidence of peripheral neuropathy.  

In 2006, the Veteran was treated at the Tuscaloosa VAMC.  In November, the Veteran requested a cream for the rash on his eyelids, which he reported had been previously diagnosed as contact dermatitis.  

In 2007, the Veteran was treated at the Tuscaloosa VAMC.  In March, the Veteran was treated for a stuffy/runny nose and aches all over.  The examiner noted that the Veteran had rhinitis and GERD that was under control.  The examiner also noted that the Veteran had non-specific myalgia that was not consistent with fibromyalgia.  In June, the Veteran was noted to have diagnoses of fibromyalgia and GERD.  In July, the Veteran complained of nasal drainage and mild nasal congestion.  In October, upon admission to a residential treatment program, the Veteran reported having an occasional headache when he was very angry, and myalgia, and GERD that were stable on his current medication regimen.  In December, the Veteran was noted to have diagnoses of myalgia and GERD.  

In 2008, the Veteran was treated at the Tuscaloosa VAMC.  In December, upon discharge from a residential treatment program, the Veteran was noted to have a diagnosis of GERD.  

In 2009, the Veteran was treated at the Tuscaloosa VAMC.  In December, the Veteran was admitted for acute psychiatric treatment and was noted to have a history of GERD.

In 2010, the Veteran was treated at the Tuscaloosa VAMC.  In May, the Veteran was noted to have GERD and myalgia.  In August, the Veteran complained of myalgia and allergy symptoms of a running, itchy nose.  The examiner diagnosed allergic rhinitis and fibromyalgia.  In September, the Veteran was treated for chronic pain.  In October, the Veteran was treated for pain and reported a diagnosis of fibromyalgia.  The examiner gave a diagnosis of myalgia and GERD.  In November, the Veteran was afforded a physical therapy consultation for fibromyalgia after x-rays, range of motion testing, and a physical examination revealed tender points over the Veteran's entire body.  Throughout November, while in a residential treatment program, the Veteran participated in fibromyalgia pool therapy.  The Veteran's diagnosis was fibromyalgia/myalgia.  In December, the Veteran reported a probable head cold and was diagnosed with rhinitis.  An upper endoscopy revealed a hiatal hernia, but was otherwise normal.  Complaints of low back pain with radiation of pain into the legs were diagnosed through x-rays as minimal degenerative disc disease of the lumbar spine.  

In 2011, the Veteran was treated at the Tuscaloosa VAMC.  In June, the Veteran reported shoulder pain, low back pain, allergies, sinus problems and acid reflux.   

In 2012, the Veteran was treated at the Tuscaloosa VAMC.  In November, the Veteran was treated for an itchy rash on his arms, GERD and myalgia.  The examiner noted that the rash was likely a pruritic rash due to bedbugs.  The Veteran also noted chronic back pain.  In December, the Veteran was noted to have osteoarthritis of the spine, allergic rhinitis and GERD.

In 2013, the Veteran was treated at the Tuscaloosa VAMC.  Upon discharge from a treatment program in March, the Veteran was noted to have sprains and strains of the shoulder and upper arm, chronic low back pain, rhinitis, osteoarthritis of the spine, hiatal hernia, allergic rhinitis, obesity, GERD, and myalgia.  In April, at a routine check-up the Veteran noted that his GERD was fairly under control, but that he had chronic general body pain.      

A review of private treatment records shows that in January 2002 the Veteran was treated at St. Margaret Mercy Healthcare Center for chest pain as a result of crack cocaine.  

In August 2002, the Veteran was afforded a VA Persian Gulf examination.  The Veteran reported that he was stationed in Kuwait for one year and was exposed to burning oil wells for about six months.  He also reported that he began having nasal congestion, wheezing, white spots scattered over his body, and headaches while in Kuwait.  He reported that after returning from the war he felt nauseated every day and had stomach cramps.  He also reported constantly feeling fatigued and forgetting things easily.  He was unable to sleep for more than two hours because of nightmares.  He reported that in 1995 he began smoking cocaine once a week to relieve the pain and make him sleep; however the cocaine did not help him sleep.  He also reported drinking alcohol every day from 1997 until 2000.  Upon physical examination, the examiner noted a few scattered whitish skin discolorations and  bilateral nasal congestion.  Otherwise the Veteran was evaluated as clinically normal.  The examiner noted that there was no joint swelling and the Veteran had a full range of motion in all joints.  The examiner did not provide any opinion as to whether it was as likely as not that the Veteran's diagnosed rhinitis, sinus headache, nausea and abdominal discomfort, whitish skin lesions, or history of memory loss were associated with the Veteran's active service in the Gulf War.  The examiner also noted cocaine and alcohol abuse, and PTSD.  The examiner did not note if he reviewed the Veteran's claims file or service treatment records.          

In August 2004, the Veteran was afforded a VA fibromyalgia examination.  The examiner was only able to review past medical records relating to mental health treatment; however several contained diagnoses of physical ailments.  The examiner noted that the Veteran had muscle and joint pain.  Muscle pain included the bilateral lower back, shoulders, biceps, and quadriceps.  Joint pain included the bilateral knees, neck, wrists and ankles with numbness in the soles.  Upon physical examination the examiner noted that the Veteran had normal gait and normal spine curvature.  The examiner noted tenderness in the neck, upper extremities, spine, and lower extremities.  The examiner noted that muscle strength in the upper extremities was normal, as was range of motion.  The examiner noted decreased sensation of the right whole leg in the front, and the left whole leg in the back.  The examiner also noted a bilateral tingling sensation of the sole of both feet.  EMG results showed no evidence of polyneuropathy, or carpal tunnel syndrome.  X-rays of the cervical and lumbar spine were negative.  The examiner noted that in September 2003, a rheumatologist noted a diagnosis of fibromyalgia.  The examiner opined that it was less likely as not that the Veteran had fibromyalgia.  The examiner provided the clinical impression of psychiatric disease.  The examiner noted that the Veteran had muscle and joint pain, but that a major component of this somatic complaint was due to depression including the lack of sleep and fatigue.  The examiner noted that while there were components that may have suggested fibromyalgia, the Veteran's complaints were more likely related to a somatization disorder.  The examiner strongly recommended psychiatric examination for treatment purposes.  

B.  Presumptive Service Connection

1.  Legal Criteria

Because the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 U.S.C.A. § 1117(d).  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; and other symptoms not applicable to this claim.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of direction causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).   

In the absence of proof of a present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

2.  Analysis

The Veteran asserts that he has a chronic multisymptom illness as a result of his service in the Persian Gulf War as reflected by his symptoms of fibromyalgia; memory loss; pain in the bilateral arms, legs, back and neck; sinus disorder; skin disorder; and stomach disorder.

First, the Board finds that the evidence of record shows that the Veteran does not have fibromyalgia.  VA treatment records show that on occasion the Veteran has been diagnosed with fibromyalgia, or with symptoms consistent with fibromyalgia.  However, in a similar number of treatment records, the Veteran was found not to have fibromyalgia, but the more general diagnosis of "myalgia" or pain in a muscle or muscles.  In the August 2004 VA fibromyalgia examination report, the examiner opined that the Veteran's pain in the muscles and joints was more likely as not due to psychiatric problems and a somatization disorder.  The examiner noted that the Veteran had a significant sleep disturbance and opined that the lack of sleep and fatigue was due to depression and diagnosed psychiatric disease.  The Board finds this opinion to be highly probative.  The examiner provided a thorough examination and interview of the Veteran, and provided rationale for the opinion.  Further, the examiner's opinion that a major component of the Veteran's muscle and joint pain was depression and lack of sleep is consistent with the Veteran's history of psychiatric treatment and polysubstance abuse, which included symptoms such as depression due to alcohol and cocaine abuse.  

The Board notes that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  For that reason, the Board finds that the multiple treatment records that give a diagnosis of fibromyalgia without anything further are of less probative value.  Thus, the Board gives more weight to the opinion of the August 2004 VA examiner.

Further, while the Veteran might sincerely believe that he has fibromyalgia that is related to his active service and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran has a current medical diagnosis of fibromyalgia that is related to his active service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

The Board also finds that the Veteran's memory loss is attributable to his history of polysubstance abuse.  There are consistent reports throughout the Veteran's treatment records of polysubstance abuse, a side effect of which is memory loss.  The Veteran has been afforded neuropsychological testing, which did not indicate any other reason for memory loss.  There is no other evidence of record to suggest that the Veteran's memory loss is caused by something other than his well-documented and long-standing record of polysubstance abuse.  The law and regulations provide that compensation shall not be paid if the claimed disability or death was the result of the person's own willful misconduct or abuse of alcohol or drugs.  Use to the point of addiction is considered willful misconduct.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2013).  See also VAOPGPREC 2-97.   

The Board also finds that the Veteran's complaints of pain in the bilateral arms, legs, back and neck; sinus disorder; skin disorder; and sinus disorder are medically attributed to known, diagnosed disorders.  

No diagnosis of pain as a generalized disorder or an undiagnosed illness manifested by pain has been assigned by any examiner or provider who has treated the Veteran during the pendency of this appeal.  As noted above, the medical evidence establishes that numerous VA providers have treated the Veteran's complaints of muscle pain and joint aches, and most frequently chronic back pain.  The providers have noted that the Veteran has osteoarthritis of the spine and degenerative disc disease of the lumbar spine.  Because the medical diagnoses for the Veteran's pain are known, the Veteran does not have undiagnosed pain in his bilateral arms, legs, back and neck or medically unexplained pain or joint aches.  

The Board notes that the Veteran has been diagnosed with myalgia, or generalized muscle pain.  However, the August 2004 VA examiner noted that a major component of the Veteran's muscle pain was sleep disturbance related to psychiatric disease.  As noted above, the Veteran has been treated for psychiatric disabilities.  However, service connection was not warranted as the July 2011 VA examiner competently opined that the Veteran does not have a current psychiatric disability other than polysubstance abuse, a personality disorder, or a mood disorder that is secondary to his polysubstance abuse.  Thus, the Board finds that the Veteran's muscle pain or myalgia cannot be the basis for a grant of service connection.  

The Veteran has also been treated by numerous VA treatment providers for sinus disorders, skin disorders, and stomach disorders.  The providers have consistently noted diagnoses of allergic rhinitis and sinusitis; contact dermatitis, flat warts, folliculitis, and pruritic rash; and GERD.  No diagnosis of a generalized sinus disorder, skin disorder or stomach disorder, or an undiagnosed illness manifested by sinus problems, skin problems, or stomach problems has been assigned by any examiner or provider who has treated the Veteran during the pendency of this appeal.  Thus, the Veteran does not have an undiagnosed sinus disorder, skin disorder, or stomach disorder, or medically unexplained sinus problems, skin problems, or stomach problems.  Therefore, no presumption of service connection for pain, sinus disorder, skin disorder, or stomach disorder, as due to undiagnosed illness is applicable.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.     

C.  Direct Service Connection

The Board also finds that direct service connection for the Veteran's various diagnoses is not warranted.  

The evidence of record shows that the Veteran has current diagnoses of allergic rhinitis, sinusitis, contact dermatitis, flat warts, scalp folliculitis, pruritic rash likely due to bedbugs, and GERD.  

Service treatment records reflect no complaints of, treatment for, or a diagnosis of any of the currently diagnosed disabilities, or any symptoms reasonably attributed thereto.  The Veteran was treated for a bump under his eye that caused watering of the eye, but, as the Veteran reported, that was likely attributable to a bug bite and there is no evidence of record that symptoms persisted.  Thus, as there is no evidence of an in-service incurrence of the Veteran's currently diagnosed allergic rhinitis, sinusitis, contact dermatitis, flat warts, scalp folliculitis, pruritic rash likely due to bedbugs, and GERD, direct service connection for those disabilities is not warranted.  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore the claim for entitlement to service connection for osteoarthritis of the spine and degenerative disc disease of the lumbar spine may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

There is no evidence of record that the Veteran's current diagnoses of osteoarthritis of the spine and degenerative disc disease of the lumbar spine were incurred within one year of discharge from service, or that the Veteran has had continuous symptoms of back pain since service.  The Veteran did not complain of back pain in service.  The first such complaint of record was in 2002 when he complained of neck pain, and 2003 when he complained of generalized body pain.  The Veteran was not diagnosed with degenerative disc disease of the lumbar spine and osteoarthritis of the spine until 2010 and 2012, respectively.  As there is no evidence of continuity of symptomatology, and no diagnosis of osteoarthritis of the spine or degenerative disc disease of the lumbar spine until 16 years after separation from active service, direct service connection and presumptive service connection for those disabilities is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for osteoarthritis of the spine, degenerative disc disease of the lumbar spine, allergic rhinitis, sinusitis, contact dermatitis, flat warts, scalp folliculitis, pruritic rash likely due to bedbugs, and GERD is not warranted.      



ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.

Entitlement to service connection for fibromyalgia; memory loss; pain in bilateral arms, legs, back and neck; sinus disorder; skin disorder; and stomach disorder, to include as qualifying chronic diseases under 38 C.F.R. § 3.317, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


